Exhibit 10.5

Amendment to Employment Agreement

This Amendment to Employment Agreement, dated as of February 4, 2019 (the
“Amendment”) serves as an amendment to the Employment Agreement by and between
Robert Saltiel and Key Energy Services, Inc., dated as of August 17, 2018 (the
“Employment Agreement”). Capitalized terms not defined herein have the meaning
ascribed to them in the Employment Agreement.

WHEREAS, Executive and the Company desire to amend the Employment Agreement in
certain respects, and agree that all other terms and conditions of the
Employment Agreement shall otherwise remain in place, except as expressly
amended herein.

NOW, THEREFORE, for valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Executive and the Company hereby agree as follows,
effective as of the date first set forth above:

 

1.

Section 5(c) of the Employment Agreement is amended and restated as follows:

“Annual Long-Term Incentive Awards. During the Employment Period, Executive will
be eligible to receive annual grants under the Company’s long-term incentive
compensation plans (the “LTI Plans”). With respect to the fiscal year 2018
annual grant, on or as soon as reasonably practicable following the Effective
Date, the Company will grant Executive a number of time-vesting restricted stock
units equal to (i) $1,250,000 divided by (ii) the closing price of a share of
Company common stock on the New York Stock Exchange on the last trading date
prior to the grant date, rounded down to the nearest whole number. The fiscal
year 2018 annual grant will vest in equal annual installments on the first three
anniversaries of the grant date, subject to continued employment with the
Company through each vesting date, and will be granted on the form of award
agreement attached hereto as Annex A. With respect to the fiscal year 2019
annual grant, such grant will be made on or before April 30, 2019 and will
consist of (A) an award of 600,000 time-vesting restricted stock units that vest
in equal annual installments on the first three anniversaries of the grant date,
subject to the terms of the Key Energy Services, Inc. 2016 Equity and Cash
Incentive Plan and the applicable award agreement, and (B) a time-vesting cash
long-term incentive award in an amount equal to $1,000,000 that vests forty
percent (40%) on the first anniversary of the grant date and sixty percent (60%)
on the second anniversary of the grant date, subject to the terms of the
applicable award agreement. With respect to annual grants for fiscal years 2020
and thereafter, each such annual grant (A) will have a grant date target value
of no less than $3,750,000, (B) will be in the form comprised of no less than
fifty percent (50%) time-vesting and the remainder performance-vesting
restricted stock units, as determined by the Board in its sole discretion,
(C) will be subject to the terms of the applicable LTI Plan and award agreement,
to the extent consistent with this Agreement, and (D) will be made on or before
April 30 of each calendar year.”

 

2.

Except as provided herein, the Employment Agreement shall remain in full force
and effect and is hereby ratified and confirmed in all respects.

 

3.

The validity, interpretation, construction and performance of this Amendment
will be governed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, without giving
effect to any choice or conflicts of laws principles which would cause the
application of the domestic substantive laws of any other jurisdiction.



--------------------------------------------------------------------------------

4.

This Amendment may be executed in any number of counterparts, each of which will
be deemed an original, and all of which together will constitute one and the
same instrument. This Amendment will become binding when one or more
counterparts hereof, individually or taken together, will bear the signatures of
all of the parties reflected hereon as the signatories. Photographic, faxed or
PDF copies of such signed counterparts may be used in lieu of the originals for
any purpose.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first set forth above.

 

Key Energy Services, Inc. By  

     

  Bryan Kelln   Director

 

     

Robert Saltiel